DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 5-8, 10, 11, 13, 17-20 and 26.

Applicants' arguments, filed 0617/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 5-7, 10, 11, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 5,143,731, Sep. 1, 1992) in view of Flore et al. (US 2003/0108610, Jun. 12, 2003).
Viegas et al. disclose an aqueous mixture of a polyoxyalkylene polymer and an ionic polysaccharide (col. 1, lines 50-52). The aqueous mixture can be delivered to the body cavities of a mammal requiring treatment as a low viscosity liquid (i.e. solution) at ambient temperature which, upon contact with the mammalian body, forms a semi-solid gel having a very high viscosity (col. 1, lines 62-67). Body cavities include the oral cavity (col. 4, lines 17-18). Suitable polyoxyalkylene polymers include polyoxyalkylene block copolymers and suitable ionic polysaccharides include alginates (col. 3, lines 34-39). In one embodiment, the polyoxyalkylene polymer is poloxamer 407 (i.e. thermo-responsive polymer A) and the ionic polysaccharide is sodium alginate (i.e. ion-sensitive polymer B) (Example 2). The composition is used for treating a condition requiring pharmacological treatment and comprises a pharmacologically effective amount of a drug such as anti-inflammatories (i.e. active substance) (claim 1). The drug delivery system will contain from about 0.01% to about 60% by weight of the medicament or pharmaceutical, from about 10% to about 50% by weight of the polyoxyalkylene polymer, about 0.2% to about 2.5% by weight of ionic polysaccharide, and from about 80% to about 20% water (col. 9, lines 8-15). 
Viegas et al. differ from the instant claims insofar as not disclosing wherein the composition comprises sodium carboxymethylcellulose (i.e. bioadhesive polymer) and purified water.
However, Flore et al. disclose a composition comprising one or more constitutive polymers and modifier polymers and/or hydrophilic co-surfactants useful for reducing adhesions or delivering bioactive agents (abstract). Suitable modifier polymers include sodium carboxymethylcellulose (claim 10). The modifier polymer may be used to slow the dissolution (and hence prolong delivery time) of any incorporated bioactive agent (¶ [0069]). Reduction in the rate of diffusion was observed when a modifier polymer (i.e. carboxymethylcellulose) is added to a poloxamer (¶ [0157]). The modifier polymer is incorporated in a range between about 0.05% and 5% by weight of the composition (claim 15). The compositions are preferably aqueous based preparations. The compositions typically comprise water in an amount of from about 60% to about 90% by weight (¶ [0031]). The water may be sterile water for irrigation (Example 1).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.05% and 5% sodium carboxymethylcellulose into the composition of Viegas et al. motivated by the desire to prolong the delivery time of the drug, which is desirable for drug delivery compositions, as taught by Flore et al. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Viegas et al. disclose wherein the composition comprises water. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sterile water into the composition of Viegas et al. since it is a known and effective water used for drug delivery compositions as taught by Flore et al. 

2.	Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 5,143,731, Sep. 1, 1992) in view of Flore et al. (US 2003/0108610, Jun. 12, 2003) and further in view of Santus et al. (US 5,510,119, Apr. 23, 1996).
The teachings of Viegas et al. and Flore et al. are discussed above. Viegas et al. and Flore et al. do not disclose wherein the composition is formulated such that an active substance can be added at the time of administration. 
	However, Santus et al. disclose a controlled release therapeutic system in liquid form (col. 3, lines 53-54). An active ingredient may be introduced into the liquid formulation in an extemporaneous way (col. 3, lines 28-30). Extemporaneous suspension may be useful for drugs which tend to be unstable when put in solution (col. 3, lines 36-37). 
	It would have been prima facie obvious to one of ordinary skill in the art to have added the drug of Viegas et al. to the aqueous mixture at the time of administration motivated by the desire to be able to effectively incorporate drugs that tend to be unstable when put in solution as taught by Santus et al. 

3.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 5,143,731, Sep. 1, 1992) in view of Flore et al. (US 2003/0108610, Jun. 12, 2003) and further in view of Viegas et al. (US 5,124,151, Jun. 23, 1992).
The teachings of Viegas et al. (‘731) and Flore et al. are discussed above. Viegas et al. (‘731) and Flore et al. do not disclose wherein the composition is administered by intramuscular injection.
However, Viegas et al. (‘151) disclose a process for treating a condition requiring the application of a medicament which comprises injection into the body of a mammal a composition, which is liquid at room temperature or below and a thermo-responsive gel at mammalian body temperature, said composition comprising an ionic polysaccharide and a polyoxyalkylene block copolymer (claim 1). The composition is useful for injection intramuscularly into the mammalian body (col. 2, lines 33-36). 
It would have been prima facie obvious to one of ordinary skill in the art to have administered the composition of Viegas et al. (‘731) by intramuscular injection since this is a known and effective alternative method in administering a composition comprising a polyoxyalkylene polymer and an ionic polysaccharide as taught by Viegas et al. (‘151). 

Response to Arguments
Applicant argues that as reflected in the Longo Declaration, the combination of the three polymers improves the properties of the formulation both in terms of rheological activity and bio-adhesive properties as compared with a binary mixture comprising only Poloxamer 407 and sodium alginate. 
The Examiner does not find Applicant’s argument to be persuasive. With regard to rheological activity, Applicant shows in Fig. 1 of the Declaration wherein the claimed invention has a higher viscosity curve than the binary mixture. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. In the instant case, one of ordinary skill in the art would reasonably expect the claimed invention and the binary mixture to have different viscosity curves since both compositions are different. Applicant has not explained how a higher viscosity curve with the claimed invention is unexpected. Therefore, Applicant has not shown wherein the claimed invention is unexpected in terms of rheological activity. 
Furthermore, with regards to bio-adhesion, Applicant shows in Figs. 2-4 of the Declaration wherein the claimed invention has a higher mucoadhesive force and work of adhesion than the binary mixture. The Examiner does not find Applicant’s showing to be unexpected. Viegas (‘731) disclose in col. 6, lines 24-25 wherein the polyoxyalkylene block copolymer is a viscous liquid. Flore et al. disclose in paragraph [0066] wherein the viscosity of the resulting gel may be adjusted through the addition of modifier polymers. As discussed in the rejection, sodium CMC is a modifier polymer. The composition in the Declaration representing the claimed invention comprises 16% poloxamer 407 and 0.05% sodium CMC, while the binary mixture comprises 15% poloxamer 407. Thus, the claimed invention comprises more viscosity-affecting polymers. One of ordinary skill in the art would reasonably expect a composition comprising more viscosity-affecting polymers to have a greater bio-adhesion than a composition comprising less viscosity-affecting polymers. Therefore, Applicant’s argument of unexpected results is not persuasive since Applicant has not shown wherein the combination of the three polymers is synergistic and not additive. 
Moreover, even if Applicant’s showing was to be probative of unexpected results, the independent claim is not commensurate in scope with the showing. The independent claim does not recite an amount of poloxamer 407, sodium alginate, and sodium CMC. The independent claim does not exclude a composition comprising trace amounts of poloxamer 407, sodium alginate, and sodium CMC. One of ordinary skill in the art would not reasonably expect a composition comprising trace amounts of poloxamer 407, sodium alginate, and sodium CMC to be advantageous in terms of bio-adhesion since these polymers affect bio-adhesion and trace amount of these polymers would not lead to a composition that is bio-adhesive. Also, the independent claim does not exclude a composition comprising higher amounts of sodium alginate than poloxamer 407. One of ordinary skill in the art would not reasonably expect a composition comprising higher amounts of sodium alginate than poloxamer 407 to be representative of Applicant’s showing since sodium alginate is not known to be viscous like poloxamer 407 such that the showing’s bio-adhesion could be obtained with a higher amount of sodium alginate than poloxamer 407.

Response to Declaration
Declarant’s arguments have been addressed above.

Conclusion
Claims 1, 5-8, 10, 11, 13, 17-20 and 26 are rejected.
Claims 9, 21 and 22 have been withdrawn.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612